DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 07/27/2020.
Claims 1 – 20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/25/2020 and 07/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaverson et al (U.S. 7,930,559 B1).
♦As per claims 1, 8, 15,
Beaverson discloses a system, method comprising:
“a storage system to store data for one or more hardware processors, the storage system to deduplicate (col. 5 line 1 – 10 of Beaverson, “The RDE appliance 24 may be characterized as including components which perform data deduplication to eliminate redundant data”) data stored therein and to maintain an index of objects, each object having at least a corresponding shallow reference count indicating a number of parent objects that hold a reference to the object” See Fig. 2, Directory 106, col. 8 line 59 – col. 9 lines 25 of Beaverson, wherein “The directory 106 includes an entry for each such unique data portion. The reference count indicates how many times the unique data portion is referenced or occurs in one or more data sets received by the RDE appliance 24 for storage…The directory structure 106 is an index structure in which the index keys are the hash values”.
“the one or more hardware processors coupled with the storage system, the one or more hardware processors to: maintain at least one tree milli-index and at least one node milli-index (Fig. 11 of Beaverson), each having entries corresponding to a subset of objects stored in the index of objects in the storage system each of the entries having sampled object signature values and deep reference count values for corresponding objects of the subset of objects in the index in the storage system, the deep reference values indicating a number of logical occurrences of associated objects within a tree of objects corresponding to the index of objects” See col. 17 lines 20 – 38 of Beaverson, wherein 
“determine a capacity utilization of the storage system based on analysis utilizing the deep reference values from the at least one tree milli-index or the at least one node milli-index” See col. 8 lines 40 – 45 of Beaverson.
♦As per claims 2, 9, 16,
“wherein a snapshot operation updates the node milli-index for each sampled object contained within a snapshotted tree by incrementing the node milli-index record reference counts by the amount represented within a tree milli-index for the snapshotted tree” See col. 21 lines 55 – 60, col. 22 lines 40 - 46 of Beaverson, wherein “the reference count of the B-tree index node corresponding to HV=1 is incremented by 2 in accordance with the reference count from the log entry of 1202”.
♦As per claims 3, 10, 17,
“wherein deleting an existing snapshot causes a tree milli-index corresponding to the deleted existing snapshot to be subtracted from the node milli-index” See col. 12 lines 56 – 61, col. 22 lines 31 - 37 of Beaverson, “As additional data is stored or deleted, the total amount of storage available across the available LUNs may be accordingly updated. Similarly, as LUNs are added or removed, the number of available LUNs may be accordingly updated”.
♦As per claims 4, 11, 18,
“wherein the analysis comprises estimating a storage capacity to be regained on a first storage node and consumed on a second storage node as a result of moving the tree of col. 12 lines 56 – 61, col. 22 lines 31 - 37 of Beaverson, “As additional data is stored or deleted, the total amount of storage available across the available LUNs may be accordingly updated. Similarly, as LUNs are added or removed, the number of available LUNs may be accordingly updated”.
♦As per claims 5, 12, 19,
“wherein the node milli-index further stores truncated object signature values comprising a subset of bits from a full object signature value in the index of objects in the storage system” See Fig. 2, Fig. 12, col. 40 lines 19 – 26 of Beaverson, “the token or reference is a hash value obtained using a hashing function, such as a cryptographic hashing function. Examples that may be used in an embodiment include, for example, the MD-5 and SHA-1 hashing algorithms”
♦As per claims 6, 13, 20,
“wherein the truncated object signature values are limited to a subset of possible object signature values in the index of objects and are further limited based on a sampling technique” See Fig. 2, Fig. 12, col. 40 lines 19 – 26 of Beaverson.
♦As per claims 7, 14, 
“wherein the one or more hardware processors further maintain a separate data structure of object signature values for sampled object signature values, wherein reference counts maintained within the separate data structure are deep reference counts for objects corresponding to the sampled object signature values.” See Fig. 2, 11 – 12 of Beaverson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161